 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7
            CENTRAL DISTRICT OF CALIFORNIA -EASTERN DIVISION
 8
 9    Christopher Jindrich, et al.,                      Case No.EDCV 18-2090JGB
                                                                 (SHKx)
10
                                          Plaintiffs,
11
                    v.
12                                                               JUDGMENT
      City of Rialto, et al.,
13
14                                      Defendants.

15
16 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
17         Pursuant to the Order filed concurrent herewith,
18
           IT IS HEREBY ADJUDGED that Plaintiffs' Second Amended Complaint is
19
     dismissed without leave to amend and this action is dismissed.
20
21
22
23
24   Dated: August 5, 2019

25                                           THE HOI~ RABLE JESUS G. BERNAL
26                                           United St s District Judge
27
28
